DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2-1-2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, Matsumoto or Kim are the nearest prior art but they do not teach nor fairly suggest generating radical species that react with contaminants in the water to generate radical species that react with contaminants in the water, wherein the radical species include hydrogen radicals.
As to claim 16, Matsumoto or Kim are the nearest prior art but they do not teach nor fairly suggest wherein the catalyst generates radical species including hydrogen radicals, and comprises Pd and Au or Pd and Sn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/Primary Examiner, Art Unit 1773